J-S34001-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MICHAEL ALESSIO                                 IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

I-FLOW CORPORATION, A/K/A I-FLOW,
LLC, KIMBERLY-CLARK, A/K/A
KIMBERLY-CLARK CORPORATION, SETH
R. KRUM, D.O., PENNSYLVANIA
ORTHOPEDIC ASSOCIATES, INC.,
RICHARD STRULSON, M.D.

                                                    No. 1469 EDA 2016


                   Appeal from the Order Entered April 5, 2016
              In the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): 04202 March Term, 2015


BEFORE: BOWES, SOLANO, AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                       FILED NOVEMBER 28, 2017

       Michael Alessio appeals from the order entered in the Court of

Common Pleas of Philadelphia County sustaining preliminary objections to

venue and transferring the action to Montgomery County.1 We reverse and

remand.

       This matter commenced on April 1, 2015, when Appellant filed a

complaint against Appellees raising claims sounding in medical malpractice

____________________________________________


1Our exercise of jurisdiction over this appeal is predicated upon Pa.R.A.P.
311(c), governing interlocutory appeals as of right.



* Retired Senior Judge specially assigned to the Superior Court.
J-S34001-17



and products liability.   As is relevant herein, Appellant averred that he

sought and received medical treatment for an injured right shoulder in

Philadelphia County with Dr. Richard Strulson, M.D.      Dr. Strulson referred

Appellant to Dr. Seth Krum, D.O., in Montgomery County for additional

treatment when the pain persisted.          Dr. Krum treated Appellant in

Montgomery County, and ultimately, performed a surgical procedure to

remedy Appellant’s complaints.

      As part of this procedure, Dr. Krum implanted an I-FLOW On-Q

infusion pain pump into Appellant’s right shoulder. This pump delivered pain

medication directly into Appellant’s shoulder joint during his recovery from

surgery. Appellant alleged that the injection of anesthetics into his shoulder

joint caused permanent damage to his cartilage, referred to as chondrolysis,

which is a progressive degeneration of that cartilage.     As such, he raised

numerous claims, including allegations of medical malpractice against both

Dr. Strulson and Dr. Krum.

      On September 17, 2015, Dr. Krum filed preliminary objections

contending, in part, that Appellant’s complaint implicated medical treatment

provided in Montgomery County, and thus, venue properly lay in that

county. By order entered April 5, 2016, the trial court sustained Dr. Krum’s

preliminary objections and transferred the matter to Montgomery County.

Appellant filed a timely notice of appeal to this Court. The trial court did not

direct Appellant to file a Rule 1925(b) concise statement of errors

                                     -2-
J-S34001-17



complained of on appeal. It did, however, author a Rule 1925(a) opinion,

and this matter is now ready for our review.

       Appellant raises two questions for our consideration:

       I.     Should the court’s order filed on December 16, 2016 [sic]
              sustaining Defendant Krum’s preliminary objections and
              transferring venue from Philadelphia to Montgomery
              County be vacated and this case remanded back to
              Philadelphia County?

       II.    As a matter of law, should the lower court have sustained
              [Appellant’s] preliminary objections when same were filed
              well over three (3) months late?

Appellant’s brief at 5 (unnecessary capitalization omitted).2

       Our   review    of   the   trial   court’s   decision   to   transfer   venue   is

discretionary. Wentzel by Wentzel v. Cammarano, 2017 PA Super 233

(Pa. 2017) (citation omitted) at *3. In Wentzel, we observed:

       A plaintiff’s choice of forum is to be given great weight, and the
       burden is on the party challenging the choice to show it was
       improper. However, a plaintiff’s choice of venue is not absolute
       or unassailable. Indeed, if there exists any proper basis for the
       trial court’s decision to grant a petition to transfer venue, the
       decision must stand.

____________________________________________


2 In his statement of the case, Appellant includes the assertion that the trial
court’s decision to transfer this matter to Montgomery County is barred by
the coordinate jurisdiction rule. As Appellant did not include this in his
statement of questions presented, or develop his argument in the argument
section of his brief, we find this issue waived. R.L.P. v. R.F.M., 110 A.3d
201, 208-209 (Pa.Super. 2015) (finding arguments not properly developed
are waived); Morgante v. Morgante, 119 A.3d 382, 396 (Pa.Super. 2015)
(finding waiver where party failed to raise issue in statement of questions
presented).



                                           -3-
J-S34001-17



Id. (brackets and citation omitted).

      Venue in a medical malpractice case is governed by Pa.R.C.P. 1006,

which embodies the provisions contained with the Medical Care Availability

and Reduction of Error (“MCARE”) Act. See 42 Pa.C.S. § 5101.1. Rule 1006

reads, in pertinent part, “a medical professional liability action may be

brought against a health care provider for a medical professional liability

claim only in a county in which the cause of action arose.”         Pa.R.C.P.

1006(a.1).   Further, “[i]f the action to enforce a joint or joint and several

liability against two or more defendants includes one or more medical

professional liability claims, the action shall be brought in any county in

which the venue may be laid against any defendant under subdivision (a.1).”

Pa.R.C.P. 1006(c)(2).   A medical professional liability claim is defined as

“[a]ny claim seeking recovery of damages or loss from a health care

provider arising out of any tort or breach of contract causing injury or death

resulting from the furnishing of health care services which were or should

have been provided.” 42 Pa.C.S. § 5101.1. Hence, a medical professional

liability action may be brought against a health care provider only in a

county in which health care services were furnished.

      As noted above, Appellant raised claims against both Dr. Strulson and

Dr. Krum.     There is no dispute that Dr. Krum “furnished health care

services” in Montgomery County to support the transfer of venue in

Montgomery County pursuant to Rule 1006. However, Appellant argues that

                                       -4-
J-S34001-17



venue was also proper in Philadelphia County under Pa.R.C.P. 1006(c)(2), as

he avers that Dr. Strulson furnished health care services there. Appellees

dispute that Appellant’s claims against Dr. Strulson actually implicate venue

in Philadelphia County, where Appellant originally brought this action.

      With regard to the medical treatment provided by Dr. Strulson,

Appellant alleged the following.    Dr. Strulson provided the initial medical

treatment of his shoulder in Philadelphia County and referred Appellant to

Dr. Krum for additional treatment.     Dr. Krum and Dr. Strulson regularly

communicated with each other regarding this treatment, including the use of

an I-FLOW pain pump following surgery. These facts supplied the basis for

Appellant’s complaint as follows:

      72.   The negligence of [Dr. Strulson] consisted of the following:

            a. failing to properly perform appropriate and precise
               routine monitoring of [Appellant].

            b. failing to properly advise and inform [Appellant] of the
               inherent risks, dangerous symptoms and side effects of
               the On-Q pain pump being place [sic] into the shoulder
               joint.

            c. failing to properly advise and inform [Appellant] of the
               inherent risks, dangerous symptoms and side effects of
               the On-Q pain pump being place [sic] into the shoulder
               joint that could severely effect [sic] his health.

            d. failing to provide necessary, adequate, and appropriate
               information to [Appellant] of the inherent risks,
               dangerous symptoms and side effects of the On-Q pain
               pump being place [sic] into the shoulder joint.




                                     -5-
J-S34001-17



          e. failing to properly supervise, monitor, and guide
             [Appellant] of the inherent risks, dangerous symptoms
             and side effects of the On-Q pain pump being place
             [sic] into the shoulder joint.

          f. failing to exercise reasonable care in the determination
             of [Appellant’s] medical condition and potential of
             problems by the continuous injection of anesthetics
             directly into any joint and that same can cause serious
             and permanent damage to the cartilage contained
             therein.

          g. failing to exercise reasonable care in the determination
             that the anesthetic administered in such a fashion by
             the On-Q pain pump that kills the chondrocytes
             (cartilage cells) and causes cartilage to degenerate
             progressively (chondrolysis).

          h. failing to recognize the availability of proper and
             adequate standards, protocol, and guidelines for the
             pain medication administration to [Appellant].

          i. failing to properly instruct, educate, and inform
             [Appellant] that anesthetic administered in such a
             fashion will kill the chondrocytes (cartilage cells) and
             causes    cartilage    to   degenerate     progressively
             (chondrolysis).

          j. in failing to refer [Appellant] to an appropriate
             orthopedic surgeon that would not perform surgery with
             non FDA approved equipment known to cause the death
             of chondrocytes (cartilage cells) and which causes
             cartilage to degenerate progressively (chondrolysis)

          k. in failing to recognize that [Appellant] [sic] health was
             at risk and in failing to warn [Appellant] and his family
             of same;

          l. in failing to recognize the need for special pain
             management treatment and care for [Appellant] versus
             the On-Q pain pump;




                                  -6-
J-S34001-17



              m. allowing [Appellant’s] medication usage to remain
                 unmonitored and allowing the pain pump to be used
                 intra articularly causing cartilage to degenerate
                 progressively (chondrolysis) when other medications for
                 pain were available and more suitable;

              n. in that [Dr. Strulson] was not sufficiently qualified by
                 experience, research, or educational background (when
                 he should have been so) to adequately determine the
                 compatibility of the On-Q pain pump usage in view of
                 the potential risks and side effects of same.

              q. in that [Dr. Strulson] permitted [Appellant] to undergo
                 pain management in the manner he did causing
                 cartilage to degenerate progressively (chondrolysis);3

              r. failing to advise [Appellant] of the strong risk of
                 chondrolysis;

              s. failing to recognize, appreciate and advise [Appellant]
                 of the risk of chondrolysis, and of simply advising him
                 of more common pain medication for use.

       73. As a direct and proximate result of [Dr. Strulson’s]
          negligence, and [Dr. Strulson’s] deviation from acceptable
          standards of care in the community, [Appellant] has
          sustained severe and permanent injuries, wage losses,
          medical expenses, loss of life’s intangibles, emotional distress
          and mental anguish and other losses as more fully set forth
          hereinafter.

Complaint, 4/1/15, at ¶¶ 72-73.

       Appellant contends that the trial court erred in transferring this matter

to Montgomery County since his cause of action against Dr. Strulson arose in

Philadelphia County. He asserts that, pursuant to Peters v. Sidorov, 855
____________________________________________


3 We note that Appellant erroneously omitted an averment under the
heading “o”.



                                           -7-
J-S34001-17



A.2d 894 (Pa.Super. 2004), a “cause of action” refers to the “negligent act

or omission, as opposed to the injury which flows from the tortious

conduct[.]” Id. at 896. In this vein, he maintains that, since Dr. Strulson’s

negligence occurred in Philadelphia, Appellant may continue this action

there, regardless of whether tortious conduct also occurred in Montgomery

County.

      Further, Appellant distinguishes this matter from Olshan v. Tenet

Health Care System City Avenue, LLC, 849 A.2d 1214 (Pa.Super. 2004),

which the trial court relied upon in rendering its decision. Appellant argues

that in Olshan, venue was found to be proper in Montgomery County

because all of the medical treatment in question was furnished there.           He

continues that, since this matter involves negligent medical care in both

Philadelphia   and   Montgomery   counties,   his   action    should   remain   in

Philadelphia County, where he chose to proceed.

      The trial court found that venue was present only in Montgomery

County in that Appellant “was unable to establish that the medical treatment

at the core of his case occurred in Philadelphia County.” Trial Court Opinion,

12/16/16, at 2.      The trial court characterized the basis of Appellant’s

complaint against Dr. Strulson as negligent referral.        It relied on Olshan,

supra, for the proposition that “a medical malpractice action must be

brought in a county where [Appellant] received medical treatment.” Id. at

3. It observed that the I-FLOW pain pump and all follow-up care occurred in

                                    -8-
J-S34001-17



Montgomery County, and stated that “[t]he mere fact that [Appellant]

consulted a family physician in Philadelphia County and his theory of

negligent referral did not play a significant role in this matter.”   Id.   In

support of this finding, the trial court relied on a decision by this Court,

wherein we found that medical care was not “furnished” to a plaintiff where

the defendant “[a]t most . . . negligently made a referral[.]”    Id. (citing

Cohen v. Furin, 946 A.2d 125, 129 (Pa.Super. 2008)).

       We find that the trial court abused its discretion in sustaining Dr.

Krum’s preliminary objections and transferring this matter to Montgomery

County.     Herein, Appellant alleged not only that Dr. Strulson negligently

referred him to Dr. Krum for ongoing treatment of his right shoulder injury,

but that Dr. Krum informed Dr. Strulson as to Appellant’s prognosis and

participated in the planned course of treatment.      In addition, Appellant

claims that Dr. Strulson failed to warn Appellant of the dangers of the I-

FLOW pain pump and to properly monitor or supervise his ongoing condition.

These claims allege acts of professional negligence ocurring in Philadelphia

County.4


____________________________________________


4 Appellees argue that venue is not proper since only a treating medical
practitioner has a duty to warn. They contend that Dr. Krum alone owed
Appellant a duty to warn regarding the dangers of the I-FLOW pain pump.
Even assuming this position is accurate, we may not rely on such a
consideration when determining whether Appellant has pled a cause of
(Footnote Continued Next Page)


                                           -9-
J-S34001-17



      Further, this matter is distinguishable from Olshan, supra, and

Peters, supra. In Peters, we held that venue was not proper in the county

where the plaintiff had ingested a prescription drug and suffered an allergic

reaction, rather than in the county where she was prescribed the

medication. In Olshan, we found that venue was not proper in Philadelphia

County since the corporate defendants located in that county were sued

under agency and corporate liability theories, whereas the medical care in

question was furnished entirely in Montgomery County. Thus, in both cases,

the medical care was furnished in only one county.          Instantly, Appellant’s

complaint supports a cause of action for the negligent furnishing of medical

services based on conduct occuring in both Philadelphia and Montgomery

County. Hence, venue is proper in either locale. Pa.R.C.P. 1006(a.1) and

(c)(2).

      In summary, we find that Appellees did not sustain their burden of

proving that Philadelphia County was an improper venue. Wentzel, supra.

The trial court erred in determining that Appellant’s complaint raised only a

cause of action for negligent referral.        Moreover, there is no basis in the

rules of civil procedure or the relevant case law for the trial court’s

determination that venue was proper where the “core” of Appellant’s

(Footnote Continued) _______________________

action pursuant to Rule 1006. In any case, Appellees did not similarly
contest Appellant’s averments as to negligent supervision and monitoring.



                                         - 10 -
J-S34001-17



malpractice claim resided.     Rather, the clear language of Rule 1006

contemplates venue lying in “any county in which the venue may be laid

against any defendant,” without consideration of the extent of liability as to

each defendant.     Pa.R.C.P. 1006(c)(2).    Thus, the trial court abused its

discretion in sustaining Dr. Krum’s preliminary objections and transferring

this matter to Montgomery County.       As a result of our disposition with

regard to Appellant’s first issue, we need not reach his second claimed error.

      Order reversed. Case remanded. Jurisdiction relinquished.

      Judge Solano joins the memorandum.

      Judge Platt files a Dissenting Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/2017




                                    - 11 -